Opinion issued August 27, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00457-CV
                            ———————————
     ECONOMY MUD PRODUCTS D/B/A ECONOMY POLYMERS &
                  CHEMICALS, Appellant
                                        V.
            BENCHMARK ENERGY PRODUCTS, LLC, Appellee


                    On Appeal from the 125th District Court
                             Harris County, Texas
                       Trial Court Case No. 2013-16364


                          MEMORANDUM OPINION

      Appellant, Economy Mud Products d/b/a Economy Polymers & Chemicals,

has filed a motion to dismiss this appeal, set aside the trial court’s judgment, and

remand the case to the trial court for entry of a take-nothing judgment. See TEX. R.

APP. P. 42.1(a)(2)(B). Appellee, Benchmark Energy Products, LLC, has filed a
letter-response, opposing appellant’s motion on non-substantive grounds but

agreeing to the “general relief requested therein: this Court setting aside the trial

court’s final judgment without regard to the merits, and remanding this matter to

the trial court for rendition of a take-nothing judgment.” No opinion has issued.

      Accordingly, we grant appellant’s motion, set aside the trial court’s

judgment without regard to the merits, and remand this cause to the trial court for

rendition of judgment in accordance with the parties’ agreement. Id. We dismiss

any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.




                                          2